Citation Nr: 1243412	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  09-37 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Eligibility for payment of attorney fees from past-due benefits based on an April 2009 Decision Review Officer (DRO) decision that granted service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel







INTRODUCTION

The Veteran had active service from November 1963 to September 1965.  The appellant in this case is the Veteran's attorney on separate claims before VA.

The issue on appeal comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which did not withhold attorney fees from the Veteran's award of service connection for PTSD.

FINDINGS OF FACT

1.  In November 2002, the RO denied the Veteran's service connection claim for PTSD.  In August 2003, the Veteran filed a notice of disagreement with respect to such denial.  After the RO issued a February 2005 statement of the case, the Veteran perfected an appeal in the following month.  

2.  In October 2007 and January 2009, the Board remanded the issue of entitlement to service connection for PTSD for further development.

3.  In an April 2009 decision, a Decision Review Officer (DRO) granted service connection for PTSD.

4.  There is no final Board decision on the merits of the issue of entitlement to service connection for PTSD.

CONCLUSION OF LAW

The appellant is not entitled to attorney fees based on an April 2009 Decision Review Officer decision which granted the Veteran service connection for PTSD.  38 U.S.C.A. § 5904(c)(1) (West 2002); 38 C.F.R. § 20.609(c)(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

However, an attorney fee dispute is not a "claim" for disability compensation benefits.  The Court has held that VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but rather, is seeking a decision regarding how benefits will be distributed under another Chapter, i.e., Chapter 59.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).   

II.  Procedural Background

The Veteran initially sought service connection for a "nervous condition" [by which is meant a psychiatric, rather than a neurological, disability] in a claim received by VA in January 1996.  That claim was denied in a September 1996 rating decision. The Veteran submitted a notice of disagreement in October 1996.  The RO issued a statement of the case in March 1997; the Veteran did not submit a substantive appeal until February 1999.  The filing was untimely.  

In July 2002, the Veteran filed a claim of entitlement to service connection specifically for PTSD.  In August 2002, the Veteran specifically requested that his previously-denied claim of entitlement to service connection for a "nervous condition" be reopened.  

In an October 2002 rating decision, the RO denied the nervous condition claim separately from the PTSD claim.

In a November 2002 rating decision, the RO denied the Veteran's service connection claim for PTSD.  In August 2003, the Veteran filed a notice of disagreement.  After the RO's issuance of a February 2005 statement of the case, VA received the Veteran's substantive appeal in March 2005.

The Board, in October 2007 and January 2009, remanded the PTSD claim for further development.

An attorney-client fee agreement dated on April 3, 2008, and received on April 7, 2008, reflects that the Veteran hired the appellant to provide legal services in connection with all proceedings for benefits before the VA.  According to an attached letter, the appellant stated that his representation of the Veteran was to be on a pro bono basis - free of charge.

A subsequent attorney-client fee agreement signed by the Veteran in September 2008 and signed by the appellant in October 2008 is also of record.  This agreement however is not date-stamped as received at the RO until June 2009.  
 
Thereafter, in an April 2009 decision, a DRO granted the Veteran's service connection claim for PTSD, assigning a 50 percent rating, effective December 5, 2007.  Notably, the DRO did not withhold any attorney fees from the Veteran's compensation benefits, citing that the appellant's representation of the Veteran at that time was pro bono.

To the contrary, the appellant maintains that he is entitled to payment of attorney fees based on the April 2009 award of service connection claim for PTSD.  In his October 2009 notice of disagreement, the appellant acknowledged the April 2008 letter indicating that he was representing the Veteran free-of-charge.  However, the appellant stated that the subsequent fee agreement authorizing payment was mailed to the RO on October 13, 2008, and through no fault of his own, it was not received at VA in a timely fashion.  In support of his claim, the appellant cites to Fast Letter 08-4, which indicates that an August 2008 VA Office of Inspector General audit of Veterans Benefits Administration  RO mail processing uncovered 36 pieces of active mail and 93 other original documents in shred bins.  The type of active documents identified during the audits included applications for compensation and/or pension benefits, as well as documents which constituted informal claims.  As a result of the findings, the Secretary of VA ordered an immediate cessation of all shredding activities in ROs, effective October 14, 2008.  A search of all shredded material on hand in field offices identified 474 documents requiring action or retention.  As a result, ROs were authorized to recognize a claimant's or representative's assertion that a claim had been previously submitted to VA during the 18-month window from April 14, 2007 to October 14, 2008.  The effective date was to be established as though the claim was received on the date asserted by the claimant.  See VBA Fast Letter 08-41 (Nov. 14, 2008). 

III.  Criteria

The relevant laws and regulations provide that a claimant may have attorney representation for the prosecution of claims for VA benefits.  38 U.S.C.A. § 5904(a) (West 2002).   An attorney may charge a fee for such representation only if specified statutory and regulatory criteria are satisfied.  38 U.S.C.A. §§ 5904(c), (d) (West 2002); 38 C.F.R. §§ 20.609(c), (g), (h) (2006). 

Under 38 U.S.C.A. § 5904(c)(1), a fee may not be charged, allowed, or paid for services of an attorney with respect to services provided before the date on which the Board first makes a final decision in the case. Such a fee may be charged, allowed, or paid in the case of services provided after such date only if an attorney is retained with respect to such case before the end of the one-year period beginning on that date. 
The regulation implementing 38 U.S.C.A. § 5904(c) (1), found at 38 C.F.R. § 20.609(c), provides, in pertinent part, that an attorney may charge fees only if the following conditions have been met: (1) a final decision had been promulgated by the Board with respect to the issue or issues involved; and (2) the attorney was retained not later than one year following the date on which that Board decision was promulgated, i.e., a qualifying fee agreement.  38 C.F.R. § 20.609(c) (2006); see also In re Mason, 13 Vet. App. 79, 83-86 (1999). 

Subject to the requirements set forth in § 20.609(c), a claimant and an attorney may enter into a fee agreement providing that payment for the services of the attorney will be made directly to the attorney by VA out of any past-due benefits awarded as a result of a successful appeal to the Board or an appellate court or as a result of a reopened claim before VA following a prior denial of such benefits by the Board or an appellate court.  Such an agreement will be honored by VA only if the following conditions are met: (1) the total fee payable (excluding expenses) does not exceed 20 percent of the total amount of the past-due benefits awarded; (2) the amount of the fee is contingent on whether or not the claim is resolved in a manner favorable to the claimant or appellant; and (3) the award of past-due benefits results in a cash payment to a claimant or an appellant from which the fee may be deducted.  See 38 C.F.R. § 20.609(h) (2006). 

Past-due benefits are defined as a nonrecurring payment resulting from a benefit, or benefits, granted on appeal or awarded on the basis of a claim reopened after a denial by the Board or the lump sum payment that represents the total amount of recurring cash payments which accrued between the effective date of the award, as determined by applicable laws and regulations, and the date of the grant of the benefit by the agency of original jurisdiction, the Board, or an appellate court.  Id.  When the benefit granted on appeal, or as the result of the reopened claim, is service connection for a disability, the "past-due benefits" will be based on the initial disability rating assigned by the agency of original jurisdiction following the award of service connection.  The sum will equal the payments accruing from the effective date of the award to the date of the initial disability rating decision. If a higher evaluation is subsequently granted as the result of an appeal of the disability evaluation initially assigned by the agency of original jurisdiction, and if the attorney represents the claimant or appellant in that phase of the claim, the attorney will be paid a supplemental payment based upon the increase granted on appeal, to the extent that the increased amount of disability is found to have existed between the initial effective date of the award following the grant of service connection and the date of the rating action implementing the appellate decision granting the increase.  Id.  

In May 2008, VA revised and renumbered the regulatory criteria governing attorney fee agreements and payment of attorney fees out of past-due VA disability compensation benefits.  See 73 Fed. Reg. 29875 (May 22, 2008) codified at 38 C.F.R. §§ 14.636, 14.637 (2012).  The revised regulations generally are applicable to cases where a notice of disagreement is filed with respect to a challenged VA decision on, or after, June 20, 2007.  Id.  

Pursuant to the Veterans Benefits, Health Care, and Information Technology Act of 2006 (P.L. 109-461), the regulations governing the circumstances under which attorney fees may be charged was amended.  The amended regulations now permit attorneys-at-law and agents to charge fees for representation after an agency of original jurisdiction has issued a decision on a claim or claims, and a notice of disagreement has been filed with respect to that decision on or after June 20, 2007.  38 C.F.R. § 14.636 (2012). 

IV.  Analysis

Having reviewed the complete record, the Board concludes that the appellant is not entitled to attorney fees from past-due benefits stemming from the Veteran's award of service connection for PTSD.  The revised regulations governing payment of attorney fees are not applicable here because the relevant notice of disagreement was filed in 2003, well before June 20, 2007.  See 73 Fed. Reg. 29875 (May 22, 2008) codified at 38 C.F.R. §§ 14.636, 14.637 (2012).  As such, the former VA statute and regulations governing attorney fees are applicable here.  

The RO's basis of denial in this case was that the October 2008 fee agreement authorizing payment was not timely received, and the appellant maintains that such fee agreement was timely submitted, but not attached to the claims file through no fault of his own.  Significantly however, without even addressing the timeliness of the fee agreement between the appellant and the Veteran, the Board reiterates that the basic eligibility for attorney fees paid by VA from past-due benefits under the former VA regulations and statue first require that a final Board decision be promulgated with respect to the issue involved.  38 C.F.R. § 20.609(c) (2006).  If a notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services only after the Board first issues a final decision in the case.  See 38 C.F.R. § 14.632(c)(2)(i) (2012).  

In the instant case, there is no final decision promulgated by the Board as to the issue of entitlement to service connection for PTSD.  As indicated, the Board remanded the Veteran's PTSD claim twice, but no decision on the merits, let alone a final decision, has been issued.  In the absence of a final Board decision, payment of attorney fees under the former regulations based on past-due benefits flowing from the April 2009 award of service connection for PTSD is not warranted.  See In the Matter of Stanley, 10 Vet. App. 104, 107 -08 (1997) (holding that payment of attorney fees was not warranted for services rendered in connection with the Veteran's service connection claim for PTSD where he was awarded benefits under the non-adversarial system of VA claims processing and the claim was never the subject of a final Board decision); see generally, 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (outlining the rules pertaining to the Board's jurisdiction and finality of its decisions).  

In summary, 38 C.F.R. § 20.609(c) makes clear that there must be a final Board decision, among other things, before recovery of attorney fees can be obtained.  As there is no final Board decision in this case, the appellant's claim of entitlement to recovery of attorney fees from past-due-benefits arising from the award of service connection for PTSD must be denied.  The appellant's claim in this matter is denied based on the application of unambiguous law as applied to facts not materially in dispute; consequently, the benefit of the doubt rule as set forth at 38 U.S.C.A. § 5107(b),  and 38 C.F.R § 3.102  is not for application.  Sabonis v. West, 6 Vet. App. 426, 430 (1994).

ORDER

The appellant's appeal seeking payment of attorney fees by VA from past-due benefits awarded the Veteran stemming from the award of service connection for PTSD is denied. 



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


